Title: To Alexander Hamilton from Oliver Wolcott, Junior, 19 September 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Trenton Sept. 19. 1798
Dr. sir
(Private)

I shall send by this Post a Letter to Keeper of Debtors apartment in New York granting the priviledge recommended in your Letter of yesterday. As there are probably many persons ⟨liable⟩ to be held in close confinement, ought not the Governor, State Judges, and District Judges to direct the removal of the Prisoners to some Gaol in the Country?
I am acquainted with the state of a delicate question in which you personally, but the Govt. & Country are more interested. Measures have been taken to bring all right, if the thing be at all practicable.

The present embarrassment might I am persuaded have been entirely avoided—and I do not despair of having it corrected. As a friend to your fame, & the Interests of the Country I request you to say nothing and do nothing untill you hear from me, which will be ten days or a fortnight hence.
Your advice respecting the use of Credit has been & will continue to be regarded. The Finances will not fail before the other Departments—but the Government, will loose all confidence and will deserve none—if things are not managed with some portion of good sense. There is now no object, system or design—all is hurry, passion & imbecillity.
Yrs

Oliv Wolcott

